827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond TATTERSALL, Personally and as PersonalRepresentative of the Estate of Bradley Tattersall,Deceased;  as Conserator of the Estate of Brandon Tattersalland Kathy Tattersall, Plaintiffs-Appellants,v.CONSOLIDATED RAIL CORPORATION, Defendant-Appellee.
No. 86-1594.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*
PER CURIAM.


1
Plaintiffs appeal from an order of the district court denying them a new trial following a jury verdict for defendant.


2
Having reviewed the record and carefully considered the briefs and arguments of counsel, we are unable to say that the district court erred in overruling the motion for new trial.  Accordingly, the order of the district court is affirmed, upon the reasoning set forth in its Memorandum and Order dated June 6, 1986.



*
 Hon.  Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation